DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8-14, 17, 18, 20-23, 25, 26, 28-30 and 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to motion vector refinement in video compression/decompression.
With regards to claim 1, Karczewicz (US 2018/0278949) discloses a method, performed by a decoder, for decoding a current block in a current picture of a video bitstream (paragraph 43), the current picture having a current picture order count (paragraph 233), the method comprising: 
decoding, from the video bitstream, a first motion vector for the current block relative to a first reference block of a first reference picture (paragraph 243) having a first picture order count (paragraph 233); 
decoding, from the video bitstream, a second motion vector for the current block relative to a second reference block of a second reference picture (paragraph 243) having a second picture order count (paragraph 233); 
generating a similarity metric based on a comparison of the first motion vector and the second motion vector (paragraph 105); 
determining whether to refine the first motion vector based on the similarity metric (paragraph 105); 
responsive to determining whether to refine the first motion vector (paragraph 121), generating a first refined motion vector from the first motion vector (paragraph 121); and 
performing motion compensation to derive an updated template (paragraph 129);
wherein the similarity metric measures a similarity between at least one of the x- component, the y-component and the z-component of the first motion vector to a corresponding component of the second motion vector (paragraph 233). 

Chang (US 2016/0269639) discloses wherein the first and second motion vectors each comprise a three-dimensional motion vector including an x-component in a plane of the current picture, a y-component in the plane of the current picture and a z-component, wherein the z- component represents a time component (paragraph 47).  
The prior art, either singularly or in combination, does not disclose “…performing motion compensation to derive an updated first reference block from the first reference picture using the first refined motion vector” and “…wherein generating the similarity metric comprises generating a difference between the z-components of the first and second motion vectors; and wherein determining whether to refine the first motion vector based on the similarity metric comprises comparing the difference between the z-components of the first and second motion vectors to a third threshold and determining to refine the first motion vector in response to the difference between the z-components of the first and second motion vectors being less than the third threshold” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1.
With regards to claim 9, Karczewicz (US 2018/0278949) discloses a method, performed by a decoder, for decoding a current block in a current picture of a video bitstream (paragraph 43), the current picture having a current picture order count (paragraph 233), the method comprising: 
decoding, from the video bitstream, a first motion vector for the current block relative to a first reference block of a first reference picture (paragraph 243) having a first picture order count (paragraph 233); 
decoding, from the video bitstream, a second motion vector for the current block relative to a second reference block of a second reference picture (paragraph 243) having a second picture order count (paragraph 233); 
generating a similarity metric based on a comparison of the first motion vector and the second motion vector (paragraph 105); 

responsive to determining whether to refine the first motion vector (paragraph 121), generating a first refined motion vector from the first motion vector (paragraph 121); and 
performing motion compensation to derive an updated template (paragraph 129).
Suzuki (US 2010/0054338) discloses performing motion compensation to derive an updated first reference block from the first reference picture using the spatial motion vector (paragraph 94).
The prior art, either singularly or in combination, does not disclose “…performing motion compensation to derive an updated first reference block from the first reference picture using the first refined motion vector” and “wherein determining whether to refine the first motion vector based on the similarity metric further comprises determining whether an absolute difference between the current picture order count and the first picture order count is equal to an absolute difference between the current picture order count and the second picture order count” of claim 9.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 9.
With regards to claim 13, Karczewicz (US 2018/0278949) discloses a method, performed by a decoder, for decoding a current block in a current picture of a video bitstream (paragraph 43), the current picture having a current picture order count (paragraph 233), the method comprising: 
decoding, from the video bitstream, a first motion vector for the current block relative to a first reference block of a first reference picture (paragraph 243) having a first picture order count (paragraph 233); 
decoding, from the video bitstream, a second motion vector for the current block relative to a second reference block of a second reference picture (paragraph 243) having a second picture order count (paragraph 233); 
generating a similarity metric based on a comparison of the first motion vector and the second motion vector (paragraph 105); 
determining whether to refine the first motion vector based on the similarity metric (paragraph 105); 

performing motion compensation to derive an updated template (paragraph 129). 
Suzuki (US 2010/0054338) discloses performing motion compensation to derive an updated first reference block from the first reference picture using the spatial motion vector (paragraph 94).
The prior art, either singularly or in combination, does not disclose “…performing motion compensation to derive an updated first reference block from the first reference picture using the first refined motion vector” and “wherein scaling the first motion vector is performed in accordance with the following equations: 
    PNG
    media_image1.png
    80
    260
    media_image1.png
    Greyscale
 
where MVO.x is the x-component of the first motion vector, MVO.y is the y-component of the first motion vector, MVO'.x is a scaled x-component of the first motion vector, MVO'.y is a scaled y-component of the first motion vector, POC0 is the current picture order count, POC 1 is the first picture order count, and POC2 is the second picture order count” of claim 13.
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 13.
With regards to claim 18, Karczewicz (US 2018/0278949) discloses a method, performed by an encoder, for encoding a current block in a current picture of a video bitstream (paragraph 43), the current picture having a current picture order count (paragraph 233), the method comprising: 
generating a first motion vector for the current block relative to a first reference block of a first reference picture having a first picture order count (paragraph 233); 
generating a second motion vector for the current block relative to a second reference block of a second reference picture having a second picture order count (paragraph 233); 
generating a similarity metric based on a comparison of the first motion vector and the second motion vector (paragraph 105); 
determining whether to refine the first motion vector based on the similarity metric (paragraph 105); 

performing motion compensation to derive an updated template (paragraph 129);
wherein the similarity metric measures a similarity between at least one of the x- component, the y-component and the z-component of the first motion vector to a corresponding component of the second motion vector (paragraph 233). 
Suzuki (US 2010/0054338) discloses performing motion compensation to derive an updated first reference block from the first reference picture using the spatial motion vector (paragraph 94).
Chang (US 2016/0269639) discloses wherein the first and second motion vectors each comprise a three-dimensional motion vector including an x-component in a plane of the current picture, a y-component in the plane of the current picture and a z-component, wherein the z- component represents a time component (paragraph 47).  
The prior art, either singularly or in combination, does not disclose the limitation “…performing motion compensation to derive an updated first reference block from the first reference picture using the first refined motion vector” and “…wherein generating the similarity metric comprises generating a difference between the z-components of the first and second motion vectors; and wherein determining whether to refine the first motion vector based on the similarity metric comprises comparing the difference between the z-components of the first and second motion vectors to a third threshold and determining to refine the first motion vector in response to the difference between the z-components of the first and second motion vectors being less than the third threshold” of claim 18.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 18.
With regards to claim 28, Karczewicz (US 2018/0278949) discloses a method, performed by an encoder, for encoding a current block in a current picture of a video bitstream (paragraph 43), the current picture having a current picture order count (paragraph 233), the method comprising: 
generating a first motion vector for the current block relative to a first reference block of a first reference picture having a first picture order count (paragraph 233); 

generating a similarity metric based on a comparison of the first motion vector and the second motion vector (paragraph 105); 
determining whether to refine the first motion vector based on the similarity metric (paragraph 105); 
responsive to determining whether to refine the first motion vector (paragraph 121), generating a first refined motion vector from the first motion vector (paragraph 121); and 
performing motion compensation to derive an updated template (paragraph 129);
wherein scaling the first motion vector or the second motion vector based on the first picture order count, the second picture order count and the current picture order count (paragraph 112). 
Suzuki (US 2010/0054338) discloses performing motion compensation to derive an updated first reference block from the first reference picture using the spatial motion vector (paragraph 94).
The prior art, either singularly or in combination, does not disclose “…performing motion compensation to derive an updated first reference block from the first reference picture using the first refined motion vector” and “wherein scaling the first motion vector is performed in accordance with the following equations: 
    PNG
    media_image1.png
    80
    260
    media_image1.png
    Greyscale
 
where MVO.x is the x-component of the first motion vector, MVO.y is the y-component of the first motion vector, MVO'.x is a scaled x-component of the first motion vector, MVO'.y is a scaled y-component of the first motion vector, POC0 is the current picture order count, POC 1 is the first picture order count, and POC2 is the second picture order count”  of claim 28.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 28.
With regards to claim 33, Karczewicz (US 2018/0278949) discloses a decoder for decoding a current block in a current picture of a video bitstream (paragraph 43), the current picture having a current picture order count (paragraph 233), the decoder comprising: 

a memory coupled with the processor circuit (paragraph 250), wherein the memory comprises instructions that when executed by the processor circuit cause the processor circuit to perform operations (paragraph 250) comprising, 
decoding, from the video bitstream, a first motion vector for the current block relative to a first reference block of a first reference picture (paragraph 243) having a first picture order count (paragraph 233); 
decoding, from the video bitstream, a second motion vector for the current block relative to a second reference block of a second reference picture (paragraph 243) having a second picture order count (paragraph 233); In re: Du LIU et al. Application No.: 16/639,777 Filed: February 18, 2020 
generating a similarity metric based on a comparison of the first motion vector and the second motion vector (paragraph 105); 
determining whether to refine the first motion vector based on the similarity metric (paragraph 105); 
responsive to determining whether to refine the first motion vector (paragraph 121), generating a first refined motion vector from the first motion vector (paragraph 121); and 
performing motion compensation to derive an updated template (paragraph 129);
wherein the similarity metric measures a similarity between at least one of the x- component, the y-component and the z-component of the first motion vector to a corresponding component of the second motion vector (paragraph 233). 
Suzuki (US 2010/0054338) discloses performing motion compensation to derive an updated first reference block from the first reference picture using the spatial motion vector (paragraph 94).
Chang (US 2016/0269639) discloses wherein the first and second motion vectors each comprise a three-dimensional motion vector including an x-component in a plane of the current picture, a y-component in the plane of the current picture and a z-component, wherein the z- component represents a time component (paragraph 47).  
The prior art, either singularly or in combination, does not disclose “…performing motion compensation to derive an updated first reference block from the first reference picture using the first 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488